Title: To James Madison from William C. C. Claiborne, 8 June 1808
From: Claiborne, William C. C.
To: Madison, James



Dear Sir.
New-Orleans June 8th. 1808.

Your favour of the 18th. of April has been received, and the Letter for Mr. Duplantier which you enclosed, has been delivered.
Mr. Duplantier has located and surveyed for General Fayette ten thousand Acres of Land lying on the Mississippi, in the vicinity of Point Coupie, but some private Claims having lately been set up to a part of that Tract, Mr. D. has solicited of the Board of Commissioners an early decision thereon.  If I am rightly informed as to the nature of these Claims, they will be rejected, and then there will be no Obstacle to granting to the General, the whole Tract, and which I am desirous Should be secured, since from its quality and situation it will command (in a short time) a lucrative Sale; But Mr. Duplantier will write you on this subject, & from him you will receive more particular information.
I perused with much pleasure, the Communications on British affairs which have been made by the President to Congress, because they so satisfactorily shew, that the Course pursued by our Government, has been correct.
Every thing in this quarter is tranquil.  Two or three British Factors, and some violent Federalists censure the Embargo, but the better informed, and worthy part of Society, appear highly to approve the Measure.
I have the satisfaction to inform You, that Mrs. Claiborne a few Weeks since, presented me with a promising Son.  It will be my Care to rear this little Louisianian in the paths of Republican Virtue and I sincerely hope he may become a worthy and useful Member of Society.  I am Dear Sir, With great respect & sincere Esteem Yo: hble Sert

William C. C. Claiborne


P. S.
Since writing the above, I have seen Mr Duplantier, & he promises to pay unremitted attention to the Business of Genl. Fayette, until it shall be Completed.  It is probable, from Mr. D’s statement, that the private Claims for one thousand Acres of the Land, surveyed for the General, will be sustained.

